Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on February 24, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined 

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of determining, by an electronic control unit (ECU), that the vehicle is falling into water and adjusting at least one feature of the vehicle as recited in independent claim 1, 8 and 15.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. That is, a user of a vehicle would inherently be capable of determining if the vehicle is falling into water and, for example, opening a door when in the water.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “detecting, by a sensor, sensor data indicating whether the vehicle is falling into water” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “adjusting, by the ECU, at least one feature of the vehicle” merely uses generic computing components (“ECU”) but also constitutes insignificant post-solution activity. The Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as ECU, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).

As for dependent claims 2-7, 9-14 and 16-20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of the claims as a whole, considering all claim elements both individually and in combination, are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 3 recites the phrase “sensor configured to detect sensor data indicating whether the vehicle is falling into water”.  At present, a singular sensor that can detect whether the vehicle is falling into water does not exist to the examiner’s knowledge.  The specification recites several sensors that could indicate falling (IMU, etc.) or water (image, GPS, etc.) but does not recite a singular sensor that detects falling and water.  Because of this, the examiner believes that more than one single sensor is necessary in the system.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 2-3 are rejected as being dependent on a rejected base claim.

claim 4, recites the phrase “the window of the vehicle is opened to allow water to enter the vehicle, the door of the vehicle is controllably opened using an anchor to allow water to enter the vehicle, and the panel of the vehicle is released to allow water to enter the vehicle”.  Claim 4 depends from claim 3.  Claim 3 only requires only one feature while claim 4 requires all 3 features to perform a function.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 5-7 are rejected as being dependent on a rejected base claim.

Regarding claim 8, line 3 recites the phrase “sensor configured to detect sensor data indicating whether the vehicle is falling into water”.  At present, a singular sensor that can detect whether the vehicle is falling into water does not exist to the examiner’s knowledge.  The specification recites several sensors that could indicate falling (IMU, etc.) or water (image, GPS, etc.) but does not recite a singular sensor that detects falling and water.  Because of this, the examiner believes that more than one single sensor is necessary in the system.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 9-10 are rejected as being dependent on a rejected base claim.

Regarding claim 11, recites the phrase “the window of the vehicle is opened to allow water to enter the vehicle, the door of the vehicle is controllably opened using an anchor to allow water to enter the vehicle, and the panel of the vehicle is released to allow water to enter the vehicle”.  Claim 4 

Claims 13-14 are rejected as being dependent on a rejected base claim.

Regarding claim 15, line 3 recites the phrase “detecting, by a sensor, sensor data indicating whether the vehicle is falling into water”.  At present, a singular sensor that can detect whether the vehicle is falling into water does not exist to the examiner’s knowledge.  The specification recites several sensors that could indicate falling (IMU, etc.) or water (image, GPS, etc.) but does not recite a singular sensor that detects falling and water.  Because of this, the examiner believes that more than one single sensor is necessary in the system.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 16-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lerner, US 2020/0130622 A1.

Regarding claim 1, Lerner teaches a system for automatically responding to a vehicle falling into water, the system comprising: 
a sensor configured to detect sensor data indicating whether the vehicle is falling into water; (Lerner, see at least ¶ [0025] which states “For example, the GPS unit may detect location data in the form of latitude and longitude coordinates. The GPS unit may detect a current location of the vehicle as 37.878946 latitude, −122.317034 longitude. The map data may indicate that 37.878946 latitude, −122.317034 longitude is inside a body of water.”; ¶ [0027] which states “In some embodiments, determining whether the vehicle is located in a body of water according to the location data and the map data is performed in response to a detection of water by other devices (e.g., moisture sensors and/or orientation sensors). In some embodiments, detecting of water by other devices (e.g., moisture sensors and/or orientation sensors)”; ¶ [0028] which states “Additional other sensors may be used to detect the vehicle being submerged in water. FIGS. 3A-3D illustrate a process of detecting entry of the vehicle into water based on image data detected from an image sensor. The image sensor may be a camera configured to detect image data. The image data may be single image detections or a series of image detections in sequence. The image sensor may be one or more image sensors located on the exterior or the interior of the vehicle. The image sensors may be directed in any number of directions, and 
an electronic control unit (ECU) connected to the sensor (Lerner, see at least ¶ [0060] which states “The vehicle 701 may receive weather data from the remote data server 738. The weather data may be used by the ECU 702 in determining whether detection of water or moisture by one or more of the sensors in the sensor array 732 may be caused by precipitation. In some embodiments, when the weather data indicates that there is precipitation (e.g., rain, snow, hail, sleet) present where the vehicle 701 is located, the ECU 702 may use the sensor data from sensors which are not reliant on moisture detection (e.g., location sensor 708, orientation sensor 740, input unit 726, or microphone 716) to determine that the vehicle is submerged in water.”) and configured to: 
determine that the vehicle is falling into water based on the sensor data, (Lerner, see at least ¶ [0068] which states “The orientation sensor 740 is configured to detect orientation data. The orientation sensor 740 may be any sensor configured to detect a position of the vehicle relative to a flat surface (e.g., a roll, a pitch, and a yaw). The orientation sensor 740 may be an inertial measurement unit or a gyroscope, for example. The orientation data may be used by the ECU 702 to determine whether the vehicle 701 is in a position that is outside conventional expected positions. The ECU 702 may use topographical data and/or map data stored in memory, along with the location sensor 708 to determine an expected orientation of the vehicle 701, and may compare the expected orientation of the vehicle with the orientation data detected by the orientation sensor 740. For example, when the orientation data indicates that the vehicle is leaning 50 degrees downward, the topographical data and/or map data corresponding to the location of the vehicle may be referenced, and when the topographical data and adjust at least one feature of the vehicle in response to the determination that the vehicle is falling into water. (Lerner, see at least ¶ [0076] which states “Once the ECU 702 has determined that the vehicle is submerged in water, the ECU 702 may instruct one or more features or devices 734 of the vehicle 701 to perform actions to assist occupants in exiting the vehicle 701, as shown in FIG. 5. The features or devices 734 may include windows 718, door hinges 720, seat belts 722, and a trunk 736.”)

Regarding claim 2, Lerner teaches a system for automatically responding to a vehicle falling into water, wherein the sensor is at least one of a location sensor configured to detect location data, an inertial measurement unit configured to detect acceleration data, an image sensor configured to detect image data, a RADAR or LIDAR device configured to detect spatial data, a wheel sensor configured to detect wheel spin data, or a suspension sensor configured to detect suspension stroke data. (Lerner, see at least ¶ [0025] which states “For example, the GPS unit may detect location data in the form of latitude and longitude coordinates. The GPS unit may detect a current location of the vehicle as 37.878946 latitude, −122.317034 longitude. The map data may indicate that 37.878946 latitude, −122.317034 longitude is inside a body of water.”; ¶ [0027] which states “In some embodiments, determining whether the vehicle is located in a body of water according to the location data and the map data is performed in response to a detection of water by other devices (e.g., moisture sensors and/or orientation sensors). In some embodiments, detecting of water by other devices (e.g., moisture sensors and/or orientation sensors)”; ¶ [0028] which states “Additional other sensors may be used to detect the vehicle being submerged in water. FIGS. 3A-3D illustrate a process of detecting entry of the vehicle into water based on image data detected from an image sensor. The image sensor may be a 

Regarding claim 3, Lerner teaches a system for automatically responding to a vehicle falling into water, wherein the at least one feature is at least one of a window of the vehicle, a door of the vehicle, or a panel of the vehicle. (Lerner, see at least ¶ [0076] which states “Once the ECU 702 has determined that the vehicle is submerged in water, the ECU 702 may instruct one or more features or devices 734 of the vehicle 701 to perform actions to assist occupants in exiting the vehicle 701, as shown in FIG. 5. The features or devices 734 may include windows 718, door hinges 720, seat belts 722, and a trunk 736.”)

Regarding claim 4, Lerner teaches a system for automatically responding to a vehicle falling into water, wherein the window of the vehicle is opened to allow water to enter the vehicle, the door of the vehicle is controllably opened using an anchor to allow water to enter the vehicle, and the panel of the vehicle is released to allow water to enter the vehicle. (Lerner, see at least ¶ [0077]-[0078] which states “The windows 718 may include the side windows as well as the front and rear windows. When the windows 718 are controlled by an actuator, the ECU 702 may instruct the windows 718 to lower, from a closed or partially closed state to a fully open state. When the windows 718 are not able 

Regarding claim 5, Lerner teaches a system for automatically responding to a vehicle falling into water, further comprising a pressure equalizer configured to overcome a pressure differential between an exterior of the vehicle and an interior of the vehicle when the vehicle is submerged in water. (Lerner, see at least ¶ [0077]-[0078] which states “The windows 718 may include the side windows as well as the front and rear windows. When the windows 718 are controlled by an actuator, the ECU 702 may instruct the windows 718 to lower, from a closed or partially closed state to a fully open state. When the windows 718 are not able to be controlled by an actuator, the ECU 702 may instruct the windows 718 to detach from the vehicle, such as the front windshield. The ECU 702 may also instruct one or more lights surrounding the windows 718 to illuminate, in order to attract the attention of occupants of the vehicle seeking to escape the vehicle.  [0078] The door hinges 720 may be powered, allowing the ECU 702 to open the doors of the vehicle when the ECU 702 determines that the vehicle is submerged in water. The door hinges 720 may also be configured to be destroyed or become otherwise detached so that the doors may be disconnected from the body of the vehicle when the ECU 702 determines that the vehicle is submerged in water.”)

claim 6, Lerner teaches a system for automatically responding to a vehicle falling into water, wherein the pressure equalizer is at least one of an air compressor configured to increase a pressure within the interior of the vehicle to overcome the pressure differential, a hydro-compressor configured to bring water into the vehicle to overcome the pressure differential, or a door latch charge configured to propel a respective door open. (Lerner, see at least ¶ [0078] which states “The door hinges 720 may be powered, allowing the ECU 702 to open the doors of the vehicle when the ECU 702 determines that the vehicle is submerged in water. The door hinges 720 may also be configured to be destroyed or become otherwise detached so that the doors may be disconnected from the body of the vehicle when the ECU 702 determines that the vehicle is submerged in water.”)

Regarding claim 7, Lerner teaches a system for automatically responding to a vehicle falling into water, further comprising a pressure sensor configured to detect the pressure differential between the exterior of the vehicle and the interior of the vehicle when the vehicle is submerged in water, and wherein the pressure equalizer is operated based on the detected pressure differential from the pressure sensor. (Lerner, see at least ¶ [0044] which states “the vehicle includes multiple barometers configured to detect a pressure inside the vehicle and outside the vehicle, and the windows and doors of the vehicle may open after the pressure inside the vehicle and the pressure outside of the vehicle has stabilized. That is, when the pressure data detected inside of the vehicle by one or more interior barometers is within a threshold pressure of the pressure data detected outside of the vehicle by one or more exterior barometers, the windows and/or the doors of the vehicle may automatically open.”)

Regarding claim 8, Lerner teaches a vehicle that is falling into water, the vehicle comprising: 
a sensor configured to detect sensor data indicating whether the vehicle is falling into water; (Lerner, see at least ¶ [0025] which states “For example, the GPS unit may detect location data in the and 
an electronic control unit (ECU) connected to the sensor (Lerner, see at least ¶ [0060] which states “The vehicle 701 may receive weather data from the remote data server 738. The weather data may be used by the ECU 702 in determining whether detection of water or moisture by one or more of the sensors in the sensor array 732 may be caused by precipitation. In some embodiments, when the weather data indicates that there is precipitation (e.g., rain, snow, hail, sleet) present where the vehicle 701 is located, the ECU 702 may use the sensor data from sensors which are not reliant on moisture  and configured to: 
determine that the vehicle is falling into water based on the sensor data, (Lerner, see at least ¶ [0068] which states “The orientation sensor 740 is configured to detect orientation data. The orientation sensor 740 may be any sensor configured to detect a position of the vehicle relative to a flat surface (e.g., a roll, a pitch, and a yaw). The orientation sensor 740 may be an inertial measurement unit or a gyroscope, for example. The orientation data may be used by the ECU 702 to determine whether the vehicle 701 is in a position that is outside conventional expected positions. The ECU 702 may use topographical data and/or map data stored in memory, along with the location sensor 708 to determine an expected orientation of the vehicle 701, and may compare the expected orientation of the vehicle with the orientation data detected by the orientation sensor 740. For example, when the orientation data indicates that the vehicle is leaning 50 degrees downward, the topographical data and/or map data corresponding to the location of the vehicle may be referenced, and when the topographical data indicates that a leaning of no more than 3 degrees in any direction is expected at the location of the vehicle, the ECU 702 may determine that the vehicle 701 may be submerged in water. The ECU 702 may use the orientation data as a verification of other detected data, such as moisture data or location data.”) and adjust at least one feature of the vehicle in response to the determination that the vehicle is falling into water. (Lerner, see at least ¶ [0076] which states “Once the ECU 702 has determined that the vehicle is submerged in water, the ECU 702 may instruct one or more features or devices 734 of the vehicle 701 to perform actions to assist occupants in exiting the vehicle 701, as shown in FIG. 5. The features or devices 734 may include windows 718, door hinges 720, seat belts 722, and a trunk 736.”)

Regarding claim 9, Lerner teaches a vehicle that is falling into water, wherein the sensor is at least one of a location sensor configured to detect location data, an inertial measurement unit configured to detect acceleration data, an image sensor configured to detect image data, a RADAR or LIDAR device configured to detect spatial data, a wheel sensor configured to detect wheel spin data, or a suspension sensor configured to detect suspension stroke data. (Lerner, see at least ¶ [0025] which states “For example, the GPS unit may detect location data in the form of latitude and longitude coordinates. The GPS unit may detect a current location of the vehicle as 37.878946 latitude, −122.317034 longitude. The map data may indicate that 37.878946 latitude, −122.317034 longitude is inside a body of water.”; ¶ [0027] which states “In some embodiments, determining whether the vehicle is located in a body of water according to the location data and the map data is performed in response to a detection of water by other devices (e.g., moisture sensors and/or orientation sensors). In some embodiments, detecting of water by other devices (e.g., moisture sensors and/or orientation sensors)”; ¶ [0028] which states “Additional other sensors may be used to detect the vehicle being submerged in water. FIGS. 3A-3D illustrate a process of detecting entry of the vehicle into water based on image data detected from an image sensor. The image sensor may be a camera configured to detect image data. The image data may be single image detections or a series of image detections in sequence. The image sensor may be one or more image sensors located on the exterior or the interior of the vehicle. The image sensors may be directed in any number of directions, such as the front direction, side directions, and the back direction, for example.”; and ¶ [0036] which states “The vehicle may detect that the vehicle is entering a body of water using any combination of the moisture sensor 102 of FIG. 1, the orientation sensor 106 of FIG. 1, the GPS unit and location data as illustrated in FIG. 2, the image sensor, as illustrated in FIGS. 3A-3D, the microphone 404 of FIG. 4, or the button 408 of FIG. 4.”)

Regarding claim 10, Lerner teaches a vehicle that is falling into water, wherein the at least one feature is at least one of a window of the vehicle, a door of the vehicle, or a panel of the vehicle. (Lerner, see at least ¶ [0076] which states “Once the ECU 702 has determined that the vehicle is 

Regarding claim 11, Lerner teaches a vehicle that is falling into water, wherein the window of the vehicle is opened to allow water to enter the vehicle, the door of the vehicle is controllably opened using an anchor to allow water to enter the vehicle, and the panel of the vehicle is released to allow water to enter the vehicle. (Lerner, see at least ¶ [0077]-[0078] which states “The windows 718 may include the side windows as well as the front and rear windows. When the windows 718 are controlled by an actuator, the ECU 702 may instruct the windows 718 to lower, from a closed or partially closed state to a fully open state. When the windows 718 are not able to be controlled by an actuator, the ECU 702 may instruct the windows 718 to detach from the vehicle, such as the front windshield. The ECU 702 may also instruct one or more lights surrounding the windows 718 to illuminate, in order to attract the attention of occupants of the vehicle seeking to escape the vehicle.  [0078] The door hinges 720 may be powered, allowing the ECU 702 to open the doors of the vehicle when the ECU 702 determines that the vehicle is submerged in water. The door hinges 720 may also be configured to be destroyed or become otherwise detached so that the doors may be disconnected from the body of the vehicle when the ECU 702 determines that the vehicle is submerged in water.”)

Regarding claim 12, Lerner teaches a vehicle that is falling into water, further comprising a pressure equalizer configured to overcome a pressure differential between an exterior of the vehicle and an interior of the vehicle when the vehicle is submerged in water. (Lerner, see at least ¶ [0077]-[0078] which states “The windows 718 may include the side windows as well as the front and rear windows. When the windows 718 are controlled by an actuator, the ECU 702 may instruct the windows 

Regarding claim 13, Lerner teaches a vehicle that is falling into water, wherein the pressure equalizer is at least one of an air compressor configured to increase a pressure within the interior of the vehicle to overcome the pressure differential, a hydro-compressor configured to bring water into the vehicle to overcome the pressure differential, or a door latch charge configured to propel a respective door open. (Lerner, see at least ¶ [0078] which states “The door hinges 720 may be powered, allowing the ECU 702 to open the doors of the vehicle when the ECU 702 determines that the vehicle is submerged in water. The door hinges 720 may also be configured to be destroyed or become otherwise detached so that the doors may be disconnected from the body of the vehicle when the ECU 702 determines that the vehicle is submerged in water.”)

Regarding claim 14, Lerner teaches a vehicle that is falling into water, further comprising a pressure sensor configured to detect the pressure differential between the exterior of the vehicle and the interior of the vehicle when the vehicle is submerged in water, and wherein the pressure equalizer is operated based on the detected pressure differential from the pressure sensor. (Lerner, see at least 

Regarding claim 15, Lerner teaches a method for automatically responding to a vehicle falling into water, the method comprising: 
detecting, by a sensor, sensor data indicating whether the vehicle is falling into water; (Lerner, see at least ¶ [0025] which states “For example, the GPS unit may detect location data in the form of latitude and longitude coordinates. The GPS unit may detect a current location of the vehicle as 37.878946 latitude, −122.317034 longitude. The map data may indicate that 37.878946 latitude, −122.317034 longitude is inside a body of water.”; ¶ [0027] which states “In some embodiments, determining whether the vehicle is located in a body of water according to the location data and the map data is performed in response to a detection of water by other devices (e.g., moisture sensors and/or orientation sensors). In some embodiments, detecting of water by other devices (e.g., moisture sensors and/or orientation sensors)”; ¶ [0028] which states “Additional other sensors may be used to detect the vehicle being submerged in water. FIGS. 3A-3D illustrate a process of detecting entry of the vehicle into water based on image data detected from an image sensor. The image sensor may be a camera configured to detect image data. The image data may be single image detections or a series of image detections in sequence. The image sensor may be one or more image sensors located on the exterior or the interior of the vehicle. The image sensors may be directed in any number of directions, such as the front direction, side directions, and the back direction, for example.”; and ¶ [0036] which 
determining, by an electronic control unit (ECU), that the vehicle is falling into water based on the sensor data; (Lerner, see at least ¶ [0060] which states “The vehicle 701 may receive weather data from the remote data server 738. The weather data may be used by the ECU 702 in determining whether detection of water or moisture by one or more of the sensors in the sensor array 732 may be caused by precipitation. In some embodiments, when the weather data indicates that there is precipitation (e.g., rain, snow, hail, sleet) present where the vehicle 701 is located, the ECU 702 may use the sensor data from sensors which are not reliant on moisture detection (e.g., location sensor 708, orientation sensor 740, input unit 726, or microphone 716) to determine that the vehicle is submerged in water.”) and 
adjusting, by the ECU, at least one feature of the vehicle in response to the determination that the vehicle is falling into water. (Lerner, see at least ¶ [0076] which states “Once the ECU 702 has determined that the vehicle is submerged in water, the ECU 702 may instruct one or more features or devices 734 of the vehicle 701 to perform actions to assist occupants in exiting the vehicle 701, as shown in FIG. 5. The features or devices 734 may include windows 718, door hinges 720, seat belts 722, and a trunk 736.”)

Regarding claim 16, Lerner teaches a method for automatically responding to a vehicle falling into water, wherein detecting the sensor data comprises at least one of detecting location data by a location sensor, detecting acceleration data by an inertial measurement unit, detecting image data by an image sensor, detecting spatial data by a RADAR or LIDAR device, detecting wheel spin data by a wheel sensor, or detecting suspension stroke data by a suspension sensor. (Lerner, see at least ¶ [0025] which states “For example, the GPS unit may detect location data in the form of latitude and longitude coordinates. The GPS unit may detect a current location of the vehicle as 37.878946 latitude, −122.317034 longitude. The map data may indicate that 37.878946 latitude, −122.317034 longitude is inside a body of water.”; ¶ [0027] which states “In some embodiments, determining whether the vehicle is located in a body of water according to the location data and the map data is performed in response to a detection of water by other devices (e.g., moisture sensors and/or orientation sensors). In some embodiments, detecting of water by other devices (e.g., moisture sensors and/or orientation sensors)”; ¶ [0028] which states “Additional other sensors may be used to detect the vehicle being submerged in water. FIGS. 3A-3D illustrate a process of detecting entry of the vehicle into water based on image data detected from an image sensor. The image sensor may be a camera configured to detect image data. The image data may be single image detections or a series of image detections in sequence. The image sensor may be one or more image sensors located on the exterior or the interior of the vehicle. The image sensors may be directed in any number of directions, such as the front direction, side directions, and the back direction, for example.”; and ¶ [0036] which states “The vehicle may detect that the vehicle is entering a body of water using any combination of the moisture sensor 102 of FIG. 1, the orientation sensor 106 of FIG. 1, the GPS unit and location data as illustrated in FIG. 2, the image sensor, as illustrated in FIGS. 3A-3D, the microphone 404 of FIG. 4, or the button 408 of FIG. 4.”)

Regarding claim 17, Lerner teaches a method for automatically responding to a vehicle falling into water, wherein the adjusting the at least one feature comprises at least one of opening a window of the vehicle to allow water to enter the vehicle, controllably opening a door of the vehicle using an anchor to allow water to enter the vehicle, or releasing a panel of the vehicle to allow water to enter the vehicle. (Lerner, see at least ¶ [0076]-[0079] which states “Once the ECU 702 has determined that 

Regarding claim 18, Lerner teaches a method for automatically responding to a vehicle falling into water, further comprising overcoming a pressure differential between an exterior of the vehicle and an interior of the vehicle using a pressure equalizer when the vehicle is submerged in water. (Lerner, see at least ¶ [0077]-[0078] which states “The windows 718 may include the side windows as well as the front and rear windows. When the windows 718 are controlled by an actuator, the ECU 702 may instruct the windows 718 to lower, from a closed or partially closed state to a fully open state. When the windows 718 are not able to be controlled by an actuator, the ECU 702 may instruct the windows 718 to detach from the vehicle, such as the front windshield. The ECU 702 may also instruct one or more lights surrounding the windows 718 to illuminate, in order to attract the attention of occupants of the vehicle seeking to escape the vehicle.  [0078] The door hinges 720 may be powered, allowing the ECU 702 to open the doors of the vehicle when the ECU 702 determines that the vehicle is submerged in water. The door hinges 720 may also be configured to be destroyed or become otherwise detached so that the doors may be disconnected from the body of the vehicle when the ECU 702 determines that the vehicle is submerged in water.”)

Regarding claim 19, Lerner teaches a method for automatically responding to a vehicle falling into water, overcoming the pressure differential comprises at least one of increasing a pressure within the interior of the vehicle using an air compressor, bringing water into the vehicle using a hydro-compressor, or propelling a door open using a door latch charge. (Lerner, see at least ¶ [0078] which states “The door hinges 720 may be powered, allowing the ECU 702 to open the doors of the vehicle 

Regarding claim 20, Lerner teaches a method for automatically responding to a vehicle falling into water, further comprising detecting the pressure differential between the exterior of the vehicle and the interior of the vehicle using a pressure sensor when the vehicle is submerged in water; and operating the pressure equalizer based on the detected pressure differential from the pressure sensor. (Lerner, see at least ¶ [0044] which states “the vehicle includes multiple barometers configured to detect a pressure inside the vehicle and outside the vehicle, and the windows and doors of the vehicle may open after the pressure inside the vehicle and the pressure outside of the vehicle has stabilized. That is, when the pressure data detected inside of the vehicle by one or more interior barometers is within a threshold pressure of the pressure data detected outside of the vehicle by one or more exterior barometers, the windows and/or the doors of the vehicle may automatically open.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668